UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1580


LIANG CHEN,

                       Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                       Respondent.



On Petition for Review of an Order of then Board of Immigration
Appeals


Submitted:    November 18, 2013            Decided:   November 25, 2013


Before MOTZ, DUNCAN, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Troy Nader Moslemi, MOSLEMI & ASSOCIATES, New York, New York,
for Petitioner. Stuart F. Delery, Assistant Attorney General,
Francis W. Fraser, Acting Assistant Director, Justin R. Markel,
OFFICE   OF  IMMIGRATION  LITIGATION,  Washington,   D.C.,  for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Liang Chen, a native and citizen of China, petitions

for   review     of    an     order    of   the   Board     of       Immigration   Appeals

(Board)    dismissing          his     appeal      of    the     Immigration       Judge’s

decision denying relief from removal.                    Chen disputes the finding

that he failed to qualify for asylum, withholding of removal and

protection under the Convention Against Torture (CAT).

           A     determination         regarding        eligibility       for   asylum    or

withholding of removal is affirmed if supported by substantial

evidence   on         the     record    considered        as     a     whole.      INS    v.

Elias-Zacarias,         502 U.S. 478,      481    (1992).          Administrative

findings    of        fact,     including        findings      on      credibility,      are

conclusive unless any reasonable adjudicator would be compelled

to decide to the contrary.                  8 U.S.C. § 1252(b)(4)(B) (2012).

This court reviews legal issues de novo, “affording appropriate

deference to the [Board’s] interpretation of the [Immigration

and Nationality Act] and any attendant regulations.”                               Li Fang

Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008).                              We will

reverse the Board only if “the evidence . . . presented was so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                    Elias-Zacarias, 502 U.S. at

483-84; see Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).




                                             2
            We have reviewed the evidence of record and conclude

that substantial evidence supports the Board’s finding that Chen

failed to meet his statutory burdens.                       We therefore uphold the

denial of Chen’s requests for asylum and withholding of removal.

See   Camera     v.    Ashcroft,    378 F.3d 361,    367    (4th      Cir.    2004)

(“Because    the      burden   of   proof       for   withholding      of      removal    is

higher than for asylum—even though the facts that must be proved

are   the   same—an      applicant     who       is   ineligible       for     asylum    is

necessarily      ineligible      for    withholding           of    removal     under    [8

U.S.C.]     § 1231(b)(3).”).              Finally,           to    qualify       for     CAT

protection, a petitioner bears the burden of demonstrating that

“it is more likely than not that he or she would be tortured if

removed     to   the     proposed      country        of     removal.”          8     C.F.R.

§ 1208.16(c)(2)        (2013).      Based       on    our    review,      we    find    that

substantial evidence supports the agency’s conclusion that Chen

did not qualify for this relief.

            Accordingly,       we    deny       the   petition      for     review.       We

dispense     with      oral    argument      because         the    facts      and     legal

contentions      are    adequately     presented        in    the    materials        before

this court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                            3